Citation Nr: 1454810	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.

In a July 2011 substantive appeal (VA Form 9), the Veteran raised the issue of his entitlement to service connection for a right leg condition.  Additionally, in a May 2013 statement and during his Board hearing, the Veteran raised the issue of his entitlement to increased ratings for his service-connected posttraumatic stress disorder (PTSD), chronic residuals of a left wrist fracture, and hallux valgus of the great right toe.  

As these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board finds that it does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a TDIU.  During the pendency of this appeal, the Veteran has raised a claim for increased ratings for the underlying service-connected disabilities, including PTSD.   The outcome of his TDIU claim is intertwined with the resolution of those increased rating claims.  However, the Board does not have jurisdictional authority to address the pending claims for increased ratings for the service-connected disabilities as the claim for a TDIU did not arise as a component of those increased rating claims.  Accordingly, those issues must be referred to the AOJ for initial consideration.  This also means that the Board cannot proceed at this point in time on a decision regarding the claim for a TDIU.  

As such, the Board must defer this matter pending resolution of the service connection and increased rating claims.  By delaying final resolution of the TDIU claim, his one-right to review on appeal of all intertwined matters will be preserved.  Moreover, there will be no prejudice to him on the initial consideration of his pending claims.  Ultimately, the benefit in affording him a fair hearing on all intertwined matters substantially outweighs any prejudice to him in delaying final appellate consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

Resolve all newly raised claims, including (a) service connection for a right leg condition, and (b) entitlement to a higher disability rating for PTSD, (c) chronic residuals of a left wrist fracture, and (c) hallux valgus of the great right toe.  This should include undertaking all intertwined evidentiary development needed to adjudicate the claim for a TDIU.  Finally, unless the claim is fully resolved in his favor, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations regarding the appeal for a TDIU.  The Veteran should be afforded the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



